DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-16, and 19-23 are pending and examined below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Knisely and Daniel Hoovler on 8/5/22, and amendment to claim 5 was approved in an interview with Dominic Knisely on 8/22/22.

The application has been amended as follows: 

In claim 1, replace lines 7-12 with:

“identify a trailer type of the trailer based on the first image data, wherein the trailer type is determined as a first type configured to connect with a rear hitch of the vehicle and a second type configured to connect to the forward hitch;
acquire position data identifying a coupler position of the coupler in the first image data;
activate a type-specific navigation operation of the vehicle based on the trailer type;
derive a vehicle path aligning the rear hitch or the forward hitch with the coupler in response to the coupler position; and”

Cancel Claim 3.

In claim 5 line 1, replace “claim 3” with “claim 1”

In claim 16, replace line 5 with:

“identifying a coupler position and a trailer type of a trailer in the first image data, wherein the trailer type is one of a first type configured to connect with a rear hitch of the vehicle and a second type configured to connect to the forward hitch; 
in response to the trailer type being identified, activating a type-specific navigation operation of the vehicle;”

Replace claim 20 with:

“A vehicle hitch assistance system, comprising: 
an image sensor in connection with a portion of the vehicle and positioned forward of a forward hitch disposed in a cargo bed of the vehicle;
a controller configured to: 
capture image data with the image sensor, wherein the image data depicts a coupler of a trailer;
acquire position data identifying a coupler position of the coupler in the first image data;
identify a trailer type of the trailer based on the first image data, wherein the trailer type is determined as a first trailer having a first coupler height configured to connect with a rear hitch of the vehicle or a second trailer having a second coupler height configured to connect to the forward hitch;
detect at least one of a status of a tailgate of the vehicle based on the first image data;
in response to the tailgate being oriented in a closed position, output a notification indicating the closed position;
activate a type-specific navigation operation of the vehicle based on the trailer type;
derive a vehicle path aligning the rear hitch or the forward hitch with the coupler position, wherein the vehicle path comprises type-specific navigation based on the trailer type; and 
control a maneuvering system driving the vehicle along the vehicle path.”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 16, and 20, multiple prior art sources disclose hitch assist systems with autonomous guiding functionality to help connect a hitch to a coupler, however none of the systems disclose utilizing a specific type of trailer to assist in the path planning.  Other systems disclose identifying a type of trailer but it would not have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have combined the two different teachings into the invention as claimed. 

Therefor claims 1, 16, and 20 are allowed. Dependent claims 2, 5-15, 19, and 21-23 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665